Exhibit 99.1 Centex Corporation 2728 N. Harwood Dallas, Texas75201-1516 P.O. Box 199000 Dallas, Texas75219-9000 news release For additional information, please contact: Matthew G. Moyer – Vice President, Investor Relations Eric S. Bruner – Director, Public Relations 214.981.5000 Centex Reports Third-Quarter Results DALLAS, Feb. 3, 2009 — Centex Corporation (NYSE: CTX) today reported financial results for its fiscal third quarter ended Dec. 31, 2008. Highlights of the quarter ended Dec. 31, 2008 (compared to last year’s third quarter): ● Loss from continuing operations of $5.34 per diluted share ● Generated positive cash flow from homebuilding operations ● Dec. 31cash balance of $1.47 billion, up from $62 million ● Reduced homebuilding SG&A expenses by 56% or $142 million ● Reduced owned lot position by 32% to 59,163 lots “Although the declining economy caused unprecedented buyer hesitancy early in the quarter, we successfully adjusted to the difficult sales environment and made progress on key initiatives,”said Timothy R. Eller, chairman and CEO of Centex
